Edee, J.
Defendant appeals, by permission, from an order directing it to forward to the plaintiff copies of signed state*691ments obtained from the infant plaintiff and from his mother, his guardian ad litem herein.
The application for the order was predicated upon section 324 of the Civil Practice Act, which empowers the court to compel a party to an action pending therein to produce and discover or to give to the other party an inspection and copy or permission to make a copy or photograph of a book, document or other paper relating to the merits or defense of the action.
The action is do recover damages for personal injuries suffered by the infant plaintiff; the suit is against the landlord of a dwelling in which the infant resided with his parents; the owner-landlord carried accident insurance; a few days after the accident, which occurred on October 17, 1943, a representative of the insurance carrier called and obtained from both the infant and his mother a statement signed by them concerning the accident; this he stated was necessary as a preliminary to effecting a possible settlement. In reliance thereon the statements were given and signed.
Settlement negotiations fell through. No copy of the statements was furnished to the infant or his mother; they were told that there was no necessity therefor; at the time neither the infant nor his mother was represented by an attorney.
Suit having been instituted, there is apprehension on the part of the plaintiff in proceeding to trial in the absence of an inspection of these statements. It is alleged by the infant’s mother that she has no recollection whatever of what was contained in the statements and that plaintiff cannot properly prepare for trial unless a copy of the statements be obtained to refresh the recollection of both the infant plaintiff and herself, because there is the possibility that their testimony on the trial may vary from their version as given in the statements.
The plaintiff and his mother thus desire to be sure of their position before they testify — and it is asserted by the plaintiff in the brief that the application was properly granted because “ No harm can be caused the defendant in their permitting such an inspection.” I am not so sanguine about the correctness of this assertion and I am rather disposed to feel that the converse is the truth, for if the statements as given are basically a true portrayal of the facts and the plaintiff and his mother should give a different version on the trial and were thereupon confronted with these statements, the falsity of their testimony could thus be made to appear in the absence of a satisfactory explanation. On the other hand, if the inspection sought is *692permitted as a mere matter of course upon any flimsy pretext, as, for example, the one here advanced, real harm can be caused the defendant in permitting such an inspection, for in that case the parties would thus be afforded an opportunity to so fashion their testimony in advance as to make' cross-examination a meaningless proceeding.
In granting the application, the court below relied on Meehan v. McCloy (266 App. Div. 706) and Bearor v. Kapple (24 N. Y. S. 2d 655), but I am of the opinion that they do not justify the granting of the order under review.
There are, of course, instances where such an inspection and discovery should be permitted, provided special and imperative grounds are shown to exist, as where a party was suffering great pain, where his senses were dulled from intoxicants or from shock, or where he was semiconscious or bewildered at the time. Such conditions are in the category of special circumstances; but to authorize an inspection and discovery simply to enable the signer to make sure in advance of trial that his testimony will harmonize with that given in the statement is not the purpose of the statute.
It is true, as has often been said, that the law is not a game of wits or one of chance. But neither is it to be utilized as a vehicle to spawn perjury and thwart justice.. In the one case the special consideration, for the granting of the relief sought is shown and it is granted in such an instance in the interest of justice. In the other instance, where no special exigency is made to appear authorizing such an inspection and permitting a discovery, it tends to retard and defeat the administration of justice if it is allowed as of course.
Reverting to the Meehan and Bearor eases (supra), the Bearor case is not regarded as persuasive. The Meehan case was a personal injury action by the tenant against the landlord and special circumstances were shown; the injuries were serious; the statement was obtained from the plaintiff the day after the accident while she was confined to her bed, her leg in a splint, and while she was in a weakened condition and suffering intense pain. These features were pointed out by the appellate court; they are not present here.
The fair assumption is that a party who has signed a statement of purported facts has told the truth; the reasonable presumption is that at the trial he will continue to do so. In the absence of special circumstances, the need for an advance comparison with what was previously said must give rise to grave suspicion.
*693It is my opinion that section 324 was not designed for promiscuous invocation, that it was intended to cover special necessity shown to exist and that it was not the legislative intent to allow its employment as of course.
The plaintiff upon the record presented has not made out a case contemplated by the statute, and it was error, therefore, to have granted the order both as a matter of law as well as in the exercise of discretion.
Order reversed, with ten dollars costs, and motion denied.